Title: From Thomas Jefferson to Isaac Zane, [ca. 1773–1778] [document added in digital edition]
From: Jefferson, Thomas
To: Zane, Isaac


                    
                        Dear Sir
                        [ca. 1773-1781]
                    
                    You must give me leave to return you the inclosed, as I have laid aside the distressing trade of receiving money for serving my friends. the pleasure of doing them an acceptable office is the richest reward which can be conferred on me, and I never think them ungenerous but when they decline giving me an opportunity of proving this. the late occasion too was peculiarly sacred. the packet to mrs Jefferson, even tho’ it should contain a billet doux, shall be delivered safe & unopened. it will always give me pleasure to receive assurances of your friendship; but they must be such as may not distress me with fears that any mercenary principle should undeservedly intermix itself with that pleasure. I am with much esteem
                    Your friend & servt.
                    
                        Th: Jefferson
                    
                